ANDERSON, J.
Tlie respondent, the mnnicipality, derived its authority to hold elections for certain purposes tinder and by virtue of section 1421 of the Code of 1907. Said section also prevents the holding of an election for the issuance of bonds for the same purpose obtener than once in two years, except when the buildings, etc., have been destroyed. • The bonds voted for at the election in July, 1908, were to be used for the purpose of “acquiring sites a.nd building schoolhouses thereon, and equipping same,” and for the further purpose of “constructing sanitary sewers in and for said city.” The bonds voted for at the second election in February, 1909, were to be issued for the same purposes; that is, for school and sanitary sewerage purposes.
The only variation in the description of the two sets to be voted for was sewerage “extension” in the second and sewerage “construction” in the first, and we think that the “extension” necessarily includes “construction.” The manifest meaning and intent of this law is to authorize elections for bond issues but once during any two u>'.ir fo.* the sar/e gmicrcl parpare. If the first bonds were for school purposes, it matters not that the next bond issue was for the construction of separate and distinct school buildings, as they are all embraced in and are to be used for school purposes. The same may be said as to the sewerage bonds, as both issues were for sewerage purposes, whether to be used in constructing or extending the sewerage system.
There being nothing to indicate that the first election was. void, the second one, having been held within less than two years after the first one and for the same general purpose, was therefore invalid. The decree of the chancery court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.